COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 ALEJANDRO HERNANDEZ,                             §               No. 08-19-00091-CV
                  Appellant,
                                                  §                 Appeal from the
 v.
                                                  §            County Court at Law No 3
 ALBERTO ENRIQUE
 HERNANDEZ AND REYNALDO                           §             of El Paso County, Texas
 AARON MORALES,
                  Appellee.                       §              (TC#2018-CCV01804)

                                                  §

                                         ORDER
       The Court on its own motion ORDERS the County Clerk of El Paso County, Texas, to

prepare a supplemental clerk’s record to include the Application for Temporary Restraining Order

and Temporary Injunction filed January 8, 2019. The supplemental clerk’s record is due with this

Court on or before January 28, 2020.

       IT IS SO ORDERED THIS 21ST DAY OF JANUARY, 2020.

                                             PER CURIAM


Before Alley, C.J., Rodriguez, and Palafox, JJ.